DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,4-6, 8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest an organic electroluminescence device with “a protecting portion configured to protect the organic electroluminescence element;… a color filter disposed between the protecting portion and the transmissive substrate” and “the color filter includes a first resin portion that covers a side surface of the first layer, a side surface of a second layer and a side surface of a third layer, wherein the first colored layer is continuous from the first resin portion to a light-emitting region,” along with other limitations of the claim.
Regarding claim 4, the prior art of record does not disclose or fairly suggest a method of forming an organic electroluminescence device with steps of “forming a protecting portion configured to protect the organic electroluminescence element; forming a color filter including: forming a first colored layer configured to transmit light in a first wavelength region; forming a second colored layer configured to transmit light in a second wavelength region; and 
forming a third colored layer configured to transmit light in a third wavelength region;” and “the formation of the color filter includes formation a first resin portion that covers a side surface of the first layer, a side surface of a second 
The closest prior art is Matsuda (JP 2018073760 A) and Toya et al. (US 2015/0102376 A1).
Matsuda teaches an organic light emitting device (Fig. 5 of Matsuda).  The OLED device has a protecting portion (16) including a first, second, and third layers (16a-16c) and a color filter (18) including blue, green and red filters.  Toya teaches a light emitting device with a color filter layer (94RGB & 96RGB in Fig. 16 of Toya). The color filter layer has a first resin portion (96) that covers a side surface of the sealing layers (71-72 in Fig. 16).  However, neither Matsuda nor Toya teaches that the first colored layer is continuous from the first resin portion to the light emitting region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822